     Case 5:18-cv-00555-XR Document 222 Filed 05/15/20 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

DONNA WHITE, INDIVIDUALLY AND       )
AS REPRESENTATIVE OF THE ESTATE     )
OF ROY WHITE,                       )
                                    )
     Plaintiff,                     ) CIVIL ACTION NO. 5:19-cv-01291-XR
                                    ) (consolidated with 5:18-cv-555-XR)
     v.                             )
                                    )
UNITED STATES OF AMERICA,           )
                                    )
     Defendant.                     )
                                    )
                                    )




              UNITED STATES’ MOTION TO DISMISS PLAINTIFF’S
                      SECOND AMENDED COMPLAINT
           Case 5:18-cv-00555-XR Document 222 Filed 05/15/20 Page 2 of 12




                                           STATEMENT

       Plaintiff’s Second Amended Complaint, brought under the Federal Tort Claims Act

(FTCA), 28 U.S.C. §§ 1346(b), 2671–2680, seeks damages on behalf of decedent Roy White,

whose mother, Lula White, was killed in the November 5, 2017, shooting in the First Baptist

Church in Sutherland Springs, Texas. Roy White was not directly injured in the shooting, nor

was he on the scene at the time of the shooting. The Second Amended Complaint alleges that he

is entitled to emotional distress damages as a “bystander.” Because Roy White only observed

television reports of the shooting after the fact, Texas law does not permit him to recover for

bystander damages. Therefore, at most, Roy White would have been able to seek wrongful death

damages. However, as made clear in the United States’ previous motion to dismiss, that claim

must be dismissed because wrongful death claims do not survive the death of the beneficiary. 1

                                  FACTUAL ALLEGATIONS 2

       The underlying factual allegations are well known to the Court, and have been described

in other filings. The facts that are relevant to this motion are as follows:

       On November 5, 2017, Devin Kelley, a former member of the Air Force, entered the First

Baptist Church of Sutherland Springs in Sutherland Springs, Texas, killed twenty six people and




       1
          At oral argument for the Motion to Dismiss the Original Complaint, the Court told
Plaintiff that her amended complaint should focus on Mr. White’s bystander claim, as the
wrongful death claim was not viable. Plaintiff has not, however, removed from the Second
Amended Complaint the damages claims that are related only to wrongful death.
       2
        All facts in the Second Amended Complaint are presumed to be true solely for the
purposes of this motion.


                                                  1
           Case 5:18-cv-00555-XR Document 222 Filed 05/15/20 Page 3 of 12




wounded an additional twenty. 3 Lula White was one of the victims killed in the shooting. 4 Roy

White, the son of Lula White, filed an administrative claim with the Air Force on January 22,

2018. 5 Roy White has since passed away. 6 The present action, commenced on October 30,

2019, was filed by Donna White, the surviving spouse of Roy White, and is brought under the

Texas survivorship statute. 7 On April 14, 2020, following a motion to dismiss by the United

States, the Court dismissed Plaintiff’s First Amended Complaint, without prejudice, and gave

Plaintiff 21 days to file a new complaint.

       The Second Amended Complaint alleges that on November 5, 2017, Roy White received

a call from his son, who told Roy to “turn on the news.” 8 On the television, Roy White observed

a live broadcast showing the First Baptist Church in Sutherland Springs “surrounded by police

and rescue vehicles,” with chryon graphics stating that “a mass shooting was occurring at the

First Baptist Church.” 9 While watching this broadcast, Roy contacted his sister, who “confirmed

to Roy that his mother was dead as Roy watched the details of the church shooting unfold on the

screen before him.” 10 As a result of this incident, Plaintiff alleges that Roy White suffered




       3
           2d Am. Compl. ¶¶ 3.44, 8.1.
       4
           2d Am. Compl. ¶ 8.2.
       5
           2d Am. Compl. ¶ 11.1.
       6
           2d Am. Compl. ¶ 8.4.
       7
           2d Am. Compl. ¶¶ 1.2–1.3.
       8
           2d Am. Compl. ¶ 5.1.
       9
           2d Am. Compl. ¶ 5.2.
       10
            2d Am. Compl. ¶ 5.4.

                                                  2
         Case 5:18-cv-00555-XR Document 222 Filed 05/15/20 Page 4 of 12




emotional distress. 11 The Estate of Roy White, through his spouse, seeks to recover for various

damages, including:

                a) Mental anguish;
                b) Loss of companionship and society;
                c) Loss of care, maintenance, support, services, advice, counsel,
                and reasonable contributions of pecuniary value;
                d) Loss of inheritance;
                e) Out of pocket expenses;
                f) Funeral and burial expenses; and
                g) Other pecuniary damages. 12


                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) allows for dismissal of an action “for failure to

state a claim upon which relief can be granted.” In evaluating a motion to dismiss under Rule

12(b)(6), the Court must construe the complaint liberally and accept all of the plaintiff’s factual

allegations in the complaint as true. See In re Katrina Canal Breaches Litigation, 495 F.3d 191,

205 (5th Cir. 2009). The court can consider the complaint, documents incorporated into the

complaint by reference, and matters of which a court may take judicial notice. Funk v. Stryker

Corp., 631 F.3d 777, 783 (5th Cir. 2011).

                                          ARGUMENT

I.     UNDER TEXAS LAW, ROY WHITE DOES NOT HAVE A CAUSE OF ACTION FOR
       BYSTANDER DAMAGES

       Plaintiff brought this action under the FTCA. Actions under the FTCA are governed by

state law, 28 USC § 1346(b); here, Texas law governs. Plaintiff here is seeking damages

suffered by Roy White as a bystander to the death of his mother, Lula White.




       11
            2d Am. Compl. ¶ 6.31.
       12
            2d Am. Compl. ¶ 8.7.
                                                 3
         Case 5:18-cv-00555-XR Document 222 Filed 05/15/20 Page 5 of 12




       In Texas, “there is no general duty not to negligently inflict emotional distress.” Boyles

v. Kerr, 855 S.W.2d 593, 597 (Tex. 1993). Recovery for mental anguish is only permitted in

certain contexts: where there is intent or malice by the defendant; serious bodily injury to the

plaintiff; a special relationship between the parties; and “cases involving injuries of such a

shocking and disturbing nature that mental anguish is a highly foreseeable result.” City of Tyler

v. Likes, 962 S.W.2d 489, 496 (Tex. 1997). The last category includes “actions by bystanders for

a close family member's serious injury.” Id. As Plaintiff does not allege damages based on the

first three categories, the only issue before the Court is whether Plaintiff has stated a claim that

Roy White was a bystander under Texas law.

       Texas case law looks to three elements to determine whether a plaintiff may recover

emotional distress damages as a bystander. These are:

               (1)     Whether plaintiff was located near the scene of the accident
               as contrasted with one who was a distance away from it;

               (2)      Whether the shock resulted from a direct emotional impact
               upon plaintiff from the sensory and contemporaneous observance of
               the accident, as contrasted with learning of the accident from others
               after its occurrence; and

               (3)     Whether plaintiff and the victim were closely related, as
               contrasted with an absence of any relationship or the presence of
               only a distant relationship.

Boyles, 855 S.W.2d at 598 (quoting Freeman v. City of Pasadena, 744 S.W.2d 923 (Tex. 1988));

see also Jones v. City of Houston, 294 S.W.3d 917, 920 (Tex. App. 2009).

       With regard to the first element, the Texas Supreme Court has noted that “[a]lthough we

have not insisted that a bystander must be within a ‘zone of danger’ to recover, Texas law still

requires the bystander’s presence when the injury occurred . . . .” United Servs. Auto. Ass’n v.

Keith, 970 S.W.2d 540, 542 (Tex. 1998); see also Hitchcock v. Steak N Shake, Inc., 2017 WL



                                                  4
          Case 5:18-cv-00555-XR Document 222 Filed 05/15/20 Page 6 of 12




5077901, at *10 (W.D. Tex. Nov. 2, 2017) (permitting recovery where “the relative was in close

proximity to the accident . . . .”).

        In Andrade v. Chojnacki, Judge Walter S. Smith of this Court refused to permit recovery

of bystander damages based on the emotional impact of watching a traumatic event on television.

There, members of the Branch Davidians were killed in a fire at their compound during a stand-

off with federal agents. Several relatives of the deceased sued for bystander damages, claiming

that “they witnessed the burning of the Compound on television.” 65 F. Supp. 2d 431, 465

(W.D. Tex. 1999). The Court found that “Plaintiffs were not present at the time of the fire and

. . . they did not discover until some time afterward which individuals had died and/or been

injured in the fire.” Id. The Court therefore held that “[e]xisting Texas law does not provide

recovery in such a situation . . . . To accept Plaintiffs’ argument that recovery may be based

upon the emotional impact of seeing the final fire on television would require this Court to adopt

an unwarranted extension of Texas law.” Id.

        Here, Plaintiff does not, and cannot, allege that Roy White was present at or near the

scene of the shooting. Rather, Plaintiff has alleged that Roy White was in his living room at

home, was told to turn on the television, and saw his mother’s church on the screen. (2nd Am.

Compl. ¶¶ 5.1–5.2). Similar to the plaintiffs in Andrade, Roy White was a spectator through his

television. Plaintiff’s Second Amended Complaint notes that the current COVID-19 crisis has

“highlighted the way that the world has changed with respect to information received via modern

technology.” While that may be true, the fact remains that viewing something on television

means that it is viewed remotely. This does not meet the presence requirement under Texas law.

        Equally problematic for Plaintiffs is the second factor, which requires a contemporaneous

and sensory observation of the event. While Texas courts do not require the “actual observance



                                                 5
         Case 5:18-cv-00555-XR Document 222 Filed 05/15/20 Page 7 of 12




of the accident,” there still must be “an experiential perception of it, as distinguished from a

learning of it from others after its occurrence.” Lehmann v. Wieghat, 917 S.W.2d 379, 383 (Tex.

App. 1996), writ denied (June 6, 1996) (quoting Landreth v. Reed, 570 S.W.2d 486, 490 (Tex.

Civ. App. 1978)); see also Jones v. City of Houston, 294 S.W.3d 917 (Tex. App. 2009) (denying

a right to bystander damages where “a family member was informed of an accident, went to the

scene, and saw the effect of the accident”).

       Plaintiff claims that Roy White viewed “contemporaneous details surrounding his

mother’s shooting.” (2nd Am. Compl. ¶ 5.2) That allegation fails to meet the requirement of

“sensory and contemporaneous observance of the accident.” As an initial matter, the scene Mr.

White viewed on television certainly occurred after the shooting was complete, and therefore

was not “contemporaneous.” As Plaintiff notes, Devin Patrick Kelley fled the scene of the

shooting after he was shot by a bystander. (2nd Am. Compl. ¶ 3.44). Mr. White saw the church

“surrounded by police and rescue vehicles” (2nd Am. Compl. ¶ 5.2) and as he was watching, his

sister informed him that his mother had been killed (2nd Am. Compl. ¶ 5.4). Given the timeline

of events, the shooting was over before he turned on the television. Where a relative observed

only the aftermath of an incident, courts have denied recovery for failure to have a “sensory and

contemporaneous observance of the accident,” even where the observation occurred in person

and included seeing or hearing the victim. Keith, 970 S.W.2d at 542 (bystander damages denied

where mother arriving at scene after car crash could hear daughter in the car crying out); see also

Rodriguez v. Riddell Sports, Inc., 242 F.3d 567, 578 (5th Cir. 2001) (bystander damages denied

because mother did not observe accident, but observed son “suffering from the effects of his

accident—frothing at the mouth and spitting saliva”). In that sense, Plaintiff’s claim is even

more remote than those in Andrade. While the family members of the Branch Davidians



                                                  6
          Case 5:18-cv-00555-XR Document 222 Filed 05/15/20 Page 8 of 12




watched the flames of the ongoing fire through their television, the shooting had already ceased

when Roy White began watching news reports on the televisions. Such post-facto experience

does not suffice under Texas law as “contemporaneous.”

         In addition, a “sensory observance” is required. The case law distinguishes “experiential

perception” from “a learning of [an incident] from others. . . .” Lehmann, 917 S.W.2d at 383.

Even in cases where plaintiffs heard the incident in which their relative was injured, the key is

that they heard the incident, rather than others narrating the incident. See, e.g., id. (father heard

gunshot, later learned that his son had been struck); Hitchcock, 2017 WL 5077901 at *12 (when

his wife fell, husband “was present at the restaurant and testified that he heard ‘the commotion’).

         Bedgood v. Madalin, which Plaintiff cites in her complaint, is instructive. In Bedgood,

the father of a car crash victim sought damages for mental anguish as a bystander. 589 S.W.2d

797, 802 (Tex. Civ. App. 1979), aff’d in part, rev’d in part, 600 S.W.2d 773 (Tex. 1980). At

trial, the father testified that he was in the backyard while his son played with friends in the front

of the house. Id. In additional testimony:

                [The father] said he heard a vehicle approaching. Then, when asked
                whether he heard the car hit his son he replied that he heard a loud
                scream from Robert. He then stated that a few seconds later he heard
                a loud thud “like a watermelon being dropped from a great height.”

Id. That is, the father heard his son scream, heard the car hitting his son, and heard the body fall

to the ground. He had a sensory observance of the incident, albeit through hearing rather than

sight.

         In contrast, Roy White observed video of the outside of the church and a news chryon

stating that “a mass shooting was occurring at the First Baptist Church in Sutherland Springs,

Texas.” (2nd Am. Compl. ¶ 5.2). He then was told by his sister that his mother had been killed.

(2nd Am. Compl. ¶ 5.4). Mr. White’s observations were through the television, and he saw only

                                                  7
         Case 5:18-cv-00555-XR Document 222 Filed 05/15/20 Page 9 of 12




the exterior of the church, with police and rescue vehicles. In other words, Roy White did not

have a sensory perception of the shooting. Instead, he learned of the shooting and the death of

his mother from others. While there is no reason to doubt that Roy White experienced great

sorrow upon learning of the shooting and the death of his mother, Texas law does not permit

recovery under the circumstances alleged.

II.    PLAINTIFF CANNOT RECOVER WRONGFUL DEATH DAMAGES BECAUSE THEY DO NOT
       SURVIVE THE DEATH OF A BENEFICIARY.

       Plaintiff continues to seek wrongful death damages even though Texas law is perfectly

clear that any such claim passes with the death of the decedent. “[T]he courts of [Texas] have

consistently held that since the right of action conferred by the Wrongful Death statutes is

personal and for the sole benefit of the named beneficiary that such cause of action ceases to

exist upon the death of such beneficiary.” Carter v. Van Meter, 495 S.W.2d 583, 586 (Tex. Civ.

App. 1973); see also Coffey v. Johnson, 142 S.W.3d 414, 417 (Tex. App. 2004). As such, when

a beneficiary dies before damages are awarded, that beneficiary’s claims are extinguished. Id.

Indeed, the briefings from the motion to dismiss Plaintiff’s original Complaint in the present case

demonstrate that this point is not in dispute. The Court’s ruling on that motion further clarified

that the Estate of Roy White cannot seek damages for the wrongful death of Lula White.

       Nonetheless, the categories of damages sought by Plaintiff in her Second Amended

Complaint continue to track those that are recoverable for a wrongful death suit. “Damages

recoverable by the statutory beneficiaries under the Wrongful Death Act include pecuniary losses

to the beneficiaries, such as loss of inheritance and non-economic damages to compensate for the

losses caused by the destruction of the familial relationship.” Cunningham, 382 S.W.3d at 508.

The Texas Pattern Jury Charges for the wrongful death claim of a surviving child list the

following types of damages: “pecuniary loss” meaning “the loss of the care, maintenance,

                                                 8
        Case 5:18-cv-00555-XR Document 222 Filed 05/15/20 Page 10 of 12




support, services, advice, counsel, and reasonable contributions of a pecuniary value,” “loss of

companionship and society,” “mental anguish,” and “loss of inheritance.” Texas Pattern Jury

Charges 29.4, Wrongful Death Damages – Claim of Surviving Child. Plaintiff's requested

damages include, inter alia, loss of companionship and society; loss of care, maintenance and

support; and loss of inheritance. 2nd Am. Compl. ¶ 8.7. These damages are wrongful death

damages, and, as Mr. White’s death ended his cause of action for wrongful death, these damages

requests must be dismissed from the case.

                                        CONCLUSION

       The United States understands that Roy White suffered a loss from his mother’s death.

However, Mr. White’s cause of action ended with his own death. Plaintiff attempts to avoid this

conclusion by asserting a cause of action, bystander damages, that the facts do not support. For

the reasons discussed, this action should be dismissed with prejudice.



Dated: May 15, 2020                          Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General
                                             Civil Division

                                             JOHN F. BASH
                                             United States Attorney
                                             Western District of Texas

                                             JOHN PANISZCZYN
                                             Civil Chief
                                             United States Attorney’s Office
                                             Western District of Texas

                                             STEPHEN E. HANDLER
                                             Senior Trial Counsel, Torts Branch
                                             Civil Division

                                             AUSTIN FURMAN

                                                9
Case 5:18-cv-00555-XR Document 222 Filed 05/15/20 Page 11 of 12




                            Trial Attorney, Torts Branch
                            Civil Division

                            JOCELYN KRIEGER
                            Trial Attorney, Torts Branch
                            Civil Division

                      By:   /s/ Paul David Stern
                            PAUL DAVID STERN
                            Trial Attorney, Torts Branch
                            United States Department of Justice
                            Civil Division

                            Counsel for the United States of America




                              10
        Case 5:18-cv-00555-XR Document 222 Filed 05/15/20 Page 12 of 12




                                  CERTIFICATE OF SERVICE

       I certify that on May 15, 2020, I electronically filed the foregoing with the clerk of court

by using the CM/ECF system, which will send a notice of electronic filing to all counsel of

record and any other electronic filer as of the time of the filing.

 Thomas J. Henry                                    Robert C. Hilliard
 Bar No. 09484210                                   Bar No. 09677700
                                                    bobh@hmglawfirm.com
 Marco A. Crawford
 Bar No. 24068756                                   Catherine D. Tobin
                                                    Bar No. 24013642
 Dennis J. Bentley                                  catherine@hmglawfirm.com
 Bar No. 24079654
                                                    Marion Reilly
 The Law Offices of Thomas J. Henry                 Bar No. 24079195
 521 Starr Street                                   marion@hmglawfirm.com
 Corpus Christi, TX 78401
 Telephone: 361-985-0600                            Hilliard Martinez Gonzales LLP
 Facsimile: 361-985-0601                            719 S. Shoreline Blvd.
 Email: mcrawford-svc@tjhlaw.com                    Corpus Christi, TX 78401
                                                    Telephone: 800-334-3298



                                                       /s/ Paul David Stern
                                                       PAUL DAVID STERN
                                                       Trial Attorney, Torts Branch
                                                       Attorney for Defendant




                                                  11
